DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2021 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed on 9 August 2021.  Claims 1 and 13 through 16 have been amended.  Claims 1 through 16 remain pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1 and 13 through 16 has been entered.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds of rejection as necessitated by amendment.  See updated rejection detailed below.  
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the final office action mailed on 09 April 2021 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive.  Applicant asserts that the claim recites additional elements including a memory and process that register determined knowledge, therefore the claims do not recite a mental process and are not directed to an abstract idea.  Examiner respectfully disagrees.  The claims recite a process for knowledge based information retrieval using data matching and evaluation to determine a best answer to a user query.  While the claims recite a memory and processor for executing the claim limitations, claims can recite a mental process even if they are claimed as being performed on a computer.  Applying the broadest reasonable interpretation, the claims recite a mental process that could be performed by the human mind or through use of a pen and paper.  Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  The claims are drawn to observations, evaluations, judgments, and opinions regarding a best answer to a user query based on past solutions. The recited limitations could be performed by a help desk operator using past experience, mental judgements and observations to determine the best fit solution for a given problem based on past events.  Additionally a help desk operator could generate an incident ticket and draft a frequently 
Applicant asserts that the claims integrate the judicial exception into a practical application and that the claims include additional elements that are sufficient to amount to significantly more than the judicial exception because the quality of the knowledge registered by the analysis apparatus may be increased and are thus directed to a specific improvement to the way computers operate.  Examiner respectfully disagrees. Here, there is no claimed improvement to technology or a technical field. Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea. The additional elements for storing a plurality of pieces of correspondence information, storing inquiry information in memory, sending a most quoted answer candidate to the user, and registering the inquiry information and the answer information as knowledge in the memory do not integrate the exception into a practical application. The limitations for storing, sending, and registering amount to mere data gathering because they merely provide input for the recited data processing steps, and thus constitute insignificant extra solution activity.   Performance by computer of operations that previously were performed manually, albeit less efficiently, does not convert an abstract idea into eligible subject matter.
Applicant also asserts that the claimed features provide a specific technological improvement which improves efficiency of knowledge, citing Enfish and McRo, such that the claims are sufficient to amount to significantly more than the judicial exception.  Examiner respectfully disagrees.  Per the Specification at paragraph [0076], the computer 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite at least the following limitations:  Storing a plurality of pieces of correspondence information which include a plurality of pieces of reception information and a plurality of pieces of maintenance information; identifying a number N which indicates how many pieces of reception information are associated with first maintenance information; receiving first correspondence information in which the number N is greater than or equal to a predetermined value; identifying a result which indicates whether the first correspondence information corresponds to same maintenance information included in the plurality of pieces of maintenance information; determining the first correspondence as knowledge when the first correspondence information corresponds to same maintenance information; 
The limitations for identifying a number and performing a calculation, identifying a result, generating an incident ticket, determining the most quoted answer information candidate, judging the first correspondence information, and registering the inquiry information and the answer information as the knowledge, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information, but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  The recited limitations could be performed by a help desk operator using mental judgements and observations to determine the best fit solution for a given problem based on past events.  Additionally a help desk operator could generate an incident ticket and draft a frequently asked question/answer matrix using pen and paper.  The limitations for storing, sending, registering, and receiving data are mere data gathering steps that provide input for the recited data processing steps, and are thus considered insignificant extra-solution activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0076] states: “The processor 201 may be a multi-processor. Examples of the processor 201 include a central processing unit (CPU), a micro processing unit (MPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), and a programmable logic device (PLD). The processor 201 may be a combination of two or more elements including CPU, MPU, DSP, ASIC, and PLD.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea. 
Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical filed (See MPEP 2106.05(a)); do not effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); and do not apply or use the abstract idea in some other meaningful way 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  
Independent claims 13 (process for analyzing reception information) and 15 (non-transitory computer readable medium for analyzing reception information) recite substantially similar limitations to claim 1 and are therefore rejected based upon the same reasoning and rationale.
Dependent claims 2 through 12, 14, and 16 include the abstract ideas of the independent claims.  The dependent claims recite additional limitations to register the first reception information; calculating the evaluation value; identifying a number of times that answer information is quoted; and displaying at least one piece of reception information.  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 16 are ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1 through 6, 9, and 12 through 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), and in further view of Myslinski (US 2016/0050221).
Regarding Amended Claim 1, Karuppasamy discloses an analysis apparatus for reception information, the analysis apparatus, comprising:  a memory; and a processor coupled to the memory and the processor configured to: store, in the memory, a plurality of pieces of correspondence information which include (the system includes at least one processor and a memory communicatively coupled to the at least one processor. Karuppasamy [para. 0008]. … Referring now to FIG. 1, an exemplary system 100 for rendering a resolution for an incident ticket.  Karuppasamy [para. 0019; Fig. 1]);
a plurality of pieces of reception information and a plurality of pieces of maintenance information, (The input may include ticket repository 209, input from data sources 210, and input from a user or user data 211. The ticket repository or ticket dump 209 includes data related to past incident tickets and corresponding resolutions. Karuppasamy [para. 0020-0022; Fig. 2, 6]); 
each of the plurality of pieces of reception information including inquiry information on an information processing system and answer information created to the inquiry information, each of the plurality of pieces of maintenance information representing contents of a maintenance operation performed on the information processing system; (The ticket repository or ticket dump includes data related to past incident tickets and corresponding resolutions. Karuppasamy [para. 0022]. … the structured description …effectively enable the identification of error symptoms in past incident tickets. Karuppasamy [para. 0024]);
Although Karuppasamy discloses the apparatus comprising an Ngram submodule that generates a mapping of Ngrams for the problem and the corresponding resolution in a given cluster that is equivalent to identifying pieces of reception information associated with a identifying a number N which indicates how many pieces of reception information are associated with first maintenance information which is stored in association with first reception information in the memory, receive, from the plurality of pieces of correspondence information, first correspondence information in which the number N is greater than or equal to a predetermined value, identify a result which indicates whether the first correspondence information corresponds to same maintenance information included in the plurality of pieces of maintenance information.  Erickson et al. discloses these limitations. (invention relates generally to an improved data processing system, and in particular to a computer implemented method, data processing system, and computer program product for providing a self-optimizing algorithm for real-time problem resolution using historical data.  Erickson et al. [para. 0002, 0007]. … The problem resolution mechanism of the illustrative embodiments allows failure symptom characteristics for specific products and processes to be defined and input by a user into a failure symptom table. …Erickson et al. [para. 0044-0046]. … Central server 310 stores the failure symptom and associated resolution information in a database to allow the resolution fix to be shared in real-time.  Erickson et the self-optimizing algorithm may sort the corrective action records based on the number of times the corrective action is found in the result set.  Erickson et al. [para. 0056]. … The operator may log the corrective actions taken and indicate which one of the actions actually resolved the problem (block 418). Erickson et al. [para. 0058]. … A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. Erickson et al. [para. 0063; Fig. 10]).  It would have been obvious to one of ordinary skill in the art of service desk issue ticket management before the effective filing date of the claimed invention to modify the issue resolution system of Karuppasamy to include identifying a number of reception information and maintenance information associations and determining correspondence information in which the number N is greater than or equal to a predetermined value as taught by Erickson et al. in order to automatically adjust to current failure symptoms and identify, in real-time, previous corrective actions taken for similar symptoms.  Erickson et al. [para. 0043].
when the first correspondence information corresponds to same maintenance information, determining the first correspondence as knowledge in the memory, wherein when an inquiry of user is accepted, store the inquiry information in the memory, when the answer information of the inquiry is sent to the user by an operation of a respondent, generate an incident ticket including the inquiry information and the answer information, judge whether the first correspondence information corresponds to same maintenance information by using the incident ticket, and when the first correspondence information corresponds to same maintenance information, register the inquiry information and the answer information as the knowledge in the memory.  (The control logic 400 may further include the step of dynamically updating the ontology or updating a ticket repository based on the learning process.  Karuppasamy [para. 0062; Fig. 5]).  … the techniques described in the various embodiments discussed above provide for automatic creation and building of ontology or taxonomy from a ticket dump (i.e., past tickets repository), thereby facilitating virtualization of incident management helpdesk. The past ticket repository usually contain problem and resolution description.  Karuppasamy [para. 0077]), 
Karuppasamy and Erickson et al. combined fail to explicitly disclose generating the answer information that is an answer information candidate that is most quoted in other answer information candidates.  Myslinski discloses this limitation. (The information including, but not limited to, phrases, segments, numbers, words, comments, values, graphics or any other data is analyzed or verified using the fact checking system. Myslinski [para. 0079]. … previously checked facts are stored (e.g. in a database on a server). Myslinski [para. 0082-0083]. … all information is monitored. Myslinski [para. 0101-0102]. … a status of the information is indicated. … The status is also able to include other information including, but not limited to, statistics, citations and/or quotes. Indicating the status of the information is also able to include providing additional information related to the fact checked information.  … In some embodiments, indicating includes pointing out, showing, displaying, recommending, …presenting, … tagging, labeling, characterizing, and/or revealing. Myslinski [para. 0105]. … In some embodiments, users are able to flag statements. … Users are able to flag the statements using Twitter, polling, text messaging (e.g. SMS or MMS), audio texts, video texts, phone, voice, selecting … highlighting, copying, or any other implementation of flagging a statement. Myslinski [para. 0133].  … In some embodiments, sources are rated based on popularity or “trending.” … Popularity is able to be established using any method including, but not limited to, total hits per time frame, unique hits per time frame, quantity of links to the source, quality of linking items to the source, duration of existence of the source, any other method and/or any combination thereof. Myslinski [para. 0145-0146]).  It would have been obvious to one of ordinary skill in the art of statistical analysis and knowledge based information retrieval before the effective filing date of the claimed invention to modify the answer information candidate of Karuppasamy and Erickson et al. combined to include an answer information candidate that is most quoted as taught by Myslinski for automatically verifying the factual correctness of a statement. Myslinski [para. 0002].
Regarding Claim 2, Karuppasamy, Erickson et al., and Myslinski combined disclose an analysis apparatus, wherein the processor is further configured to register the first reception information as the knowledge when an evaluation value satisfies a certain condition
Regarding Claim 3, Karuppasamy and Myslinski combined discloses an analysis apparatus that calculates a first evaluation value, but fails to explicitly disclose the analysis apparatus wherein the evaluation value is calculated by the calculation in such a way that a first value of the evaluation value calculated when the number is no less than a threshold value is bigger than a second value of the evaluation value calculated when the number is less than the threshold value. Erickson et al. discloses this limitation. (A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. The minimum and maximum thresholds are user-defined levels that may be hard coded into an application or in a table. An example of a minimum/maximum control table is illustrated in FIG. 9.  Erickson et al. [para. 0063; Fig. 9]).   It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy and Myslinski to include the evaluation calculation using threshold ranges taught by Erickson et al. in order to automatically adjust to current failure symptoms and identify, in real-time, previous corrective actions taken for similar symptoms.  Erickson et al. [para. 0043].
Regarding Claim 4, Karuppasamy, Erickson et al., and Myslinski combined disclose an analysis apparatus, wherein the processor is further configured to identify a number of times that first answer information included in the first reception information is quoted in other answer information included in other reception information, and the evaluation value is calculated on the basis of the number of times. (Further, in some embodiments analyzing the plurality of N-grams for each of the set of past incident tickets and the plurality of N-grams for each of the plurality of resolutions includes iteratively matching each of the plurality of N-grams for each of the set of past incident tickets with each of the plurality of N-grams for each of the plurality of resolutions, and for a given past incident ticket from the set of past incident tickets, scoring each of the plurality of resolutions based on a number of matches, and selecting one or more resolutions from the plurality of resolutions based on the scoring. Karuppasamy [para. 0064].  … the prediction model may analyze a number of times same error is being faced by the users in a given period of time and other such information Karuppasamy [para. 0078-0079, 0082; Fig. 10]).
Regarding Claim 5, Karuppasamy, Erickson et al., and Myslinski combined disclose an analysis apparatus that calculates a first evaluation value, however the Karuppasamy and Myslinski fail to explicitly disclose the analysis apparatus, wherein the evaluation value is calculated in such a way that a first value of the evaluation value calculated when the number of times is no less than a threshold value is higher than a second value of the evaluation value calculated when the number of times is less than the threshold value. Erickson et al. discloses this limitation.(A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. The minimum and maximum thresholds are user-defined levels that may be hard coded into an application or in a table. An example of a minimum/maximum 
Regarding Claim 6, Karuppasamy and Myslinski combined disclose an analysis apparatus that calculates a first evaluation value, however the references fail to explicitly disclose the analysis, wherein the number of times includes a first number of times for a first period and a second number of times for a second period that is smaller than the first period, the evaluation value is calculated to be higher when the first number of times is no less than a first threshold value and the second number of times is no less than a second threshold value that is lower than the first threshold value, and the evaluation value is calculated to be lower when the first number of times is no less than the first threshold value and the second number of times is less than the second threshold value.   Erickson et al. discloses this limitation. (The self-optimizing algorithm may also sort or prioritize the corrective actions in the result set to place the most recent records first in the list. In one embodiment, the sorting process may comprise having the algorithm selectively prune the corrective action 
Regarding Claim 9, Karuppasamy, Erickson et al., and Myslinski combined disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when first answer information included in the first reception information is quoted in other answer information created by a respondent of the first answer information. (The data sources 210 may include one or more personnel from a L1 and/or a L2 service team who 
Regarding Claim 12
Regarding Amended Claims 13 and 14, claims 13 and 14 recites substantially the same limitations as those in claims 1 and 2 respectively and are therefore rejected based upon the same reference combination, reasoning, and rationale.  Claims 13 and 14 are directed to a process, which is taught by Karuppasamy.  (… method and system for rendering resolutions for incident tickets. Karuppasamy [para. 0001, 0007]).
Regarding Amended Claims 15 and 16, claims 15 and 16 recites substantially the same limitations as those in claims 1 and 2 respectively and are therefore rejected based upon the same reference combination, reasoning, and rationale.  Claims 15 and 16 recite a non-transitory computer—readable medium which is taught by Karuppasamy.  (a non-transitory computer-readable medium storing computer-executable instructions for rendering a resolution for an incident ticket is disclosed. Karuppasamy [para. 0009]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), in further view of Myslinski (US 2016/0050221), and in further view of Tankersley et al. (US 2017/0083572).
Regarding Claim 7, Karuppasamy, Erickson et al., and Myslinski combined disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when contents of first inquiry information included in the first reception information are caused by misunderstanding of an originator of the first inquiry information on usage of the information processing system. Karuppasamy discloses the apparatus capable of determining when contents of first inquiry information included in the first reception information are caused by misunderstanding of an originator of the first inquiry information assigning a higher evaluation value based on the cause of the first inquiry information. Tankersley et al. discloses monitoring performance of a system at a service level using key performance indicators derived from machine data to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment.  Tankersley et al. further discloses an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when contents of first inquiry information included in the first reception information are caused by misunderstanding of an originator of the first inquiry information on usage of the information processing system.  Tankersley et al. discloses applying weighting factors to key performance indicators (KPI) which is equivalent to assigning a higher value to certain data types. (In some implementations, GUI 2300 can include a button 2320 to receive input assigning a weight to the KPI to indicate an importance of the KPI for the service relative to other KPIs defined for the service.  Tankersley et al. [para. 0596, 0607, 0618-0619]. In general, this performance-related information can include any type of performance-related data and log data produced by virtual machines and host computer systems in a data center [para. 1504]).  It would have been obvious to one of ordinary skill in the art of maintenance 
Regarding Claim 11, Karuppasamy discloses answer information from a plurality of sources [para. 0022], the ontology building module 203 then scores each of the existing resolutions for a given past incident ticket from the set of past incident tickets based on a number of matches, and selects the one or more resolutions from the plurality of resolutions based on the scoring [para. 0025], clustering the past incident tickets into multiple categories at step 503. [para. 0064-0065; Fig. 3-5], however Karuppasamy, Erickson et al., and Myslinski combined fail to explicitly disclose an analysis apparatus, wherein the evaluation value is calculated to be lower in the calculation when first answer information included in the first reception information is quoted in a plurality of pieces of answer information, and first threshold value or more pieces of inquiry information in a plurality of pieces of inquiry information corresponding to the plurality of answer information are issued by a same originator. Tankersley et al. discloses monitoring performance of a system at a service level using key performance indicators derived from machine data to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment. Tankersley et al. further discloses this above limitation. (The apparatus of Tankersley et al. receives indexes and stores event data [para. 0232-0233]; receives threshold minimum values [para. 0676], related to key performance indicators .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), in further view of Myslinski (US 2016/0050221), and in further view of Riley et al. (US 2002/0123983).
Regarding Claim 8, Karuppasamy and Erickson et al. combined fail to explicitly disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when first inquiry information included in the first reception information is transmitted from a first respondent to a second respondent upon creation of first answer information to the first inquiry information.  Riley et al. discloses reporting and resolving problems and incidents with computer usage by way of a help desk. (Riley et al. [para. 0002]), and further discloses the above limitation. (… a system for confirming resolution of the problems and incidents reported by customers of the service desk. The service desk also includes at least one repository for storing information useful in solving problems and incidents, the repository accessible by the computer network. The service desk organization works to resolve the problems and incidents of its customers. The service desk may help in, but is not limited to, areas of information technology. Riley et al. [para. 0009]. A service desk operator may attempt to resolve the problem, possibly by checking for solutions in a central service desk repository or database. If the Tier 1 personnel cannot resolve the user's request or problem on the spot, the request may be placed into a queue for assignment. The person assigned to the problem (assignee) then attempts to resolve the problem, possibly with assistance from the service desk knowledge repository or other resources available to the assignee. If the assignee is unable to resolve the problem, it may be necessary to escalate the problem via a service request escalation to a higher tier assignee. The escalation .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), in further view of Myslinski (US 2016/0050221), and in further view of Anand et al. (US  2014/0129536).
Regarding Claim 10, Karuppasamy, Erickson et al., and Myslinski combined fail to explicitly disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when a certain ratio or more of first inquiry information included in the first reception information is diverted to second answer information included in second reception information in the plurality of pieces of reception information.  Anand et al. discloses a system for diagnosing and detecting causes of an incident interactively, comprising a user .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
SHAH et al. (US 2018/0218374) - a method and system for facilitating query resolutions at service desks, the term ‘service desk’ may refer to an Information Technology (IT) service desk of the enterprise. The ticket may include a description  to generate n-grams and match the n-grams with the tagged keywords corresponding to the system queries stored in the knowledge base of the system to retrieve the system queries related to the query. Upon receiving the ticket, the human agent may engage with the user to assist the user. In at least one example embodiment, the system may be caused to facilitate the query resolution process by the human agent by providing the human agent with information, such as for example, a context of the query, data related to how a similar query was solved in the past etc. 
Busey et al. (US 6377944) – A database of questions and responses is maintained by the Knowledge Server. The Knowledge Server aggregates the responses from all database queries, organizing the returned information by percent-hit accuracy.  If a question field associated with the answer exactly matches the customer's entered question then the hit value is set to a very high value, assuming the query is sent to a Frequently Asked Questions (FAQ) database and a Knowledge base, step 304 is executed after the query is processed into a proper form. Assuming there is an answer obtained for the query, step 306 is performed where the answer is 
Brown et al. (US 2016/0246874) - embodiments of the invention relate to query/answer systems and methods implementing parallel analysis for providing answers to questions by generating and evaluating multiple candidate answers. The Entities from Structured Sources module knowledge base implements functions for retrieving a candidate answer based on matches between the relations between the entities in the query and the entities in Answer Source knowledge base, (implemented e.g. as an SQL query).  A candidate ranking function is applied to each of the candidate answers to determine a ranking for said each of the candidate answers; and for each of the subqueries, one of the candidate answers to the subquery is selected based on the ranking of said one of the candidate answers. A logical synthesis component is applied to synthesize a candidate answer for the input query from the selected ones of the candidate answers to the subqueries. Since a given candidate answer may appear in multiple passages, the Final Merge/Rank annotator must collect results across CASes, normalize and merge candidate answers, merge feature scores produced by the same answer scorer across multiple instances of the candidate answer, and aggregate the results. The 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623